DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species G in the reply filed on June 29, 2021 is acknowledged. Claims 6, 14, 16, 18, 21, 22, 26 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 5, 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobbs (US 2005/0029287) in view of Lavie et al. (US 2009/0202686, hereafter Lavie)
With respect to claims 1 and 27, Mobbs teaches a drink dispensing system (beverage dispensing apparatus 11, par. 29) for dispensing a drink comprising a plurality of drink reservoirs (containers 12, par. 38), one or more sensors (machine sensor S, par. 39) for sensing contents or property-data of a container at a target location so as to perform one or more of the following drink distinguishing operations: distinguishing between multiple types of beverages; distinguishing between multiple types of coffee; and distinguishing between multiple types of beer; and control circuitry for: in response to output of the sensors, dynamically selecting a reservoir from the plurality of reservoirs in accordance with the results of the drink-distinguishing operations, and causing the dispenser to dispense the appropriate drink. (par. 38-41, Figs. 1-3)
Mobbs does not teach the system for printing on a current drink comprising: an ink-jet printer defining a target-location; the plurality of reservoirs containing a colorant, the sensors for sensing a current drink, or the control circuitry for: causing the ink-jet printer to print, on an upper surface of the current drink, a pre-stored digital image using a selected colorant from the plurality of colorant reservoirs.
	Lavie teaches a drink-printing system (automated printer 120) for printing on a current drink comprising: an ink-jet printer (printer head 140) defining a target-location and control circuitry for causing the ink-jet printer to print, on a upper surface of the current drink, a pre-stored digital image using a colorant. (col. 4, lines 4-11, Fig. 2)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mobbs to include printing an image on a current drink, as taught by Lavie, in order to provide a decorated drink product having an appropriate colorant.
	With respect to claims 2, 5 and 17, although Mobbs, as modified by Lavie, does not explicitly discuss determining the drink is coffee or beer, these are common types of drinks to be .
	 
Claims 19-20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobbs in view of Lavie, as applied above, and further in view of Sako et al. (JP 2014167716, hereafter Sako)
	With respect to claim 19, Mobbs, as modified by Lavie, teaches all that is claimed, as in the above rejection, except wherein the performing of at least one of the drink-distinguishing operations includes photographing the contents of the current drink and analyzing a portion of the photograph corresponding to the contents of the drink so as to sense a property of a foam that is disposed at an upper surface of the drink.
	Sako teaches a drink-distinguishing operation which includes photographing the contents of a current drink and analyzing a portion of the photograph to distinguish the drink. (See Type Determination Unit 10a, Fig. 2, page 5)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Mobbs to determine the type of drink from analyzing a photograph, as taught by Sako, in order to perform the analysis without relying on a label on the drink container. Although Sako does not explicitly discuss analyzing a property of a foam, this would be an obvious modification of the operation in order to analyze a drink having foam, such as that taught by Lavie.
With respect to claim 20, Mobbs, as modified by Lavie, teaches all that is claimed, as in the above rejection, except wherein the performing of at least one of the drink-distinguishing operations includes photographing the contents of the current drink and analyzing a portion of the photograph corresponding to the contents of the drink so as to sense a color property of contents of the current drink. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Mobbs to determine the type of drink from analyzing a photograph, as taught by Sako, in order to perform the analysis without relying on a label on the drink container.
	With respect to claim 23, Mobbs, as modified by Lavie, teaches all that is claimed, as in the above rejection, except wherein the performing of at least one of the drink-distinguishing operations includes photographing the contents of the current drink and analyzing a portion of the photograph corresponding to the contents of the drink.
Sako teaches a drink-distinguishing operation which includes photographing the contents of a current drink and analyzing a portion of the photograph to distinguish the drink. (See Type Determination Unit 10a, Fig. 2, page 5)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Mobbs to determine the type of drink from analyzing a photograph, as taught by Sako, in order to perform the analysis without relying on a label on the drink container.
	With respect to claims 24-25, although Mobbs, as modified by Lavie and Sako does not explicitly teach the photographing is from above a rim of a beverage-container of the current drink or the photographing is from camera disposed above the current drink and downwardly-aimed to the current drink, the location and direction of the camera taking the photograph would best be chosen based upon the type of photograph desired for analysis and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide whatever photograph location and direction is desired to allow the analysis of a particular part of the drink with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0205747, US 2017/0066252, US 8,753,702, US 8,763,918, US 9,483,957, US 10,813,488 and WO 2016/021906 each teach a system having similarities to the claimed subject matter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853